Citation Nr: 1638052	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to October 27, 2014.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to January 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2013, the Veteran requested a hearing before a Veterans Law Judge via videoconference, but in May 2016, he withdrew his hearing request.

Since October 27, 2014, the Veteran has been receiving the highest possible schedular rating for his service-connected PTSD; thus, there is no issue in controversy for this period of time.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that the veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded).  The issue has therefore been recharacterized as shown on the title page.

During the course of the appeal for a higher rating for PTSD, the Veteran submitted an application for TDIU.  He indicated that, at least in part, his PTSD prevented him from securing or following substantially gainful employment.  Although the RO adjudicated the TDIU claim separately in a November 2014 rating decision, and granted a TDIU, effective January 1, 2014,  the issue of entitlement to a TDIU prior to that date is part and parcel of the claim for a higher rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Board has included the issue of entitlement to TDIU prior to January 1, 2014, on the title page.


FINDINGS OF FACT

1.  Prior to October 27, 2014, the Veteran's PTSD was manifested by symptoms most closely approximating social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood; total occupational and social impairment was not shown.

2.  From October 29, 2013, to December 31, 2013, the Veteran's service-connected disabilities prevented him from obtaining or retaining substantially gainful employment.

3.  Prior to October 29, 2013, the Veteran's service-connected disabilities did not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to October 27, 2014, the criteria for a disability rating in excess of 70 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  From October 29, 2013, to December 31, 2013, the criteria for entitlement to TDIU were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).

3.  Prior to October 29, 2013, the criteria for entitlement to TDIU were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard September 2011 and March 2014 letters satisfied the duty to notify provisions.  Any timing-of-notice defect has been cured by the readjudication of the claim after the notice, most recently in a March 2015 supplemental statement of the case.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

All identified and available medical evidence has been obtained.  The Veteran has not identified any other relevant medical evidence which is not part of the record.  

The Veteran was provided VA medical examinations in September 2011, February 2013, and October 2014.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe his disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating

Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Service connection for PTSD was initially established by a July 1989 rating decision.  A 70 percent disability evaluation has been in effect since February 26, 1999.  The Veteran filed the claim currently on appeal on August 16, 2011, asserting that his PTSD is more severe than the 70 percent disability rating assigned.

As a preliminary matter, the Board notes that the earliest possible effective date that can be awarded for a higher rating is the date of the claim, or any date within one year prior to the filing of the claim, if it is factually ascertainable that an increase in severity occurred during that period of time.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Thus, all relevant evidence received since August 16, 2010, one year prior to the filing of the Veteran's claim, is for consideration.  Id.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  In order to warrant a schedular rating of 70 percent for PTSD, the evidence must show that PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings for mental disorders are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  The GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

During the appeal period, a new version of the DSM was promulgated (DSM-5).  In this version, GAF scores are not included with regard to evaluating psychiatric disorders.  However, since much of the medical evidence gathered during this appeal period was developed prior to the DSM-5, the Board will include and consider as relevant evidence, the GAF scores assigned to the Veteran during the appeal period.

A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.  GAF scores of 21 to 30 indicate behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupations) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.  

Analysis

Since August 2010, the Veteran's social and occupational functioning has been severely impaired by his PTSD symptoms, which are manifested primarily by irritability, violent outbursts, and suicidal and homicidal ideation.  According to a July 2011 VA treatment note, the Veteran became "extremely agitated ... and ...threw a slip of paper at the front desk clerk" when told that his regular VA psychologist was unavailable to meet with him during their scheduled appointment time.  The Veteran was evaluated by another VA mental health professional in the absence of his regular physician, who noted that the Veteran's face was still red from his anger over his regular provider being out.  The Veteran advised the staff member that "all [he thought] about in the daylight hours is Vietnam," and that he was in terrible pain from musculoskeletal disabilities, which exacerbated the frequency and severity of his intrusive thoughts.  He worked 14 hours a day as a crane operator.  He did not have a suicidal plan but said that he would not mind if he died in a car accident.  He had had homicidal thoughts as early as the previous week because someone had made an inappropriate remark to his wife.  The Veteran further advised that he lost his temper easily with his boss.  

The evaluating VA physician made the choice to admit the Veteran to inpatient psychiatric treatment as a danger to others and possibly himself.  During admission, the Veteran reported that he was entirely unable to control his anger.  He had had a problem with anger for some time, but it had recently become much worse.  He had "road rage, [had] put his hand on the neck of someone who said something offensive about his wife, broke an MD's finger, etc."  Recent stressors included his wife's serious illness, his own chronic pain, and difficulty with his employment.  On mental status examination the Veteran was cooperative, but his mood was tense and mildly depressed.  His thought processes were coherent.  He denied suicidal ideation and hallucinations, but did indicate that he had occasional auditory hallucinations consisting of "indistinguishable sounds."  He had occasional urges to commit homicide, with no particular individual in mind.  A GAF score of 24, indicative of behavior that is considerably influenced by serious impairment in communication or judgment, was assigned.  

The Veteran remained hospitalized for two weeks while his psychiatric medications were adjusted.  According to the clinical notes, the severity of the Veteran's symptoms slowly improved over the course of his stay.  Upon discharge later in July 2011, his GAF score was 50.

The Veteran was afforded a VA examination in September 2011.  He indicated to the examiner that he had been married for 41 years and had two children and three grandchildren; however, because of his increased irritability and violent outbursts, his family members had told him that they chose not to interact with him as much as before.  He had no other social outlets.  He no longer participated in activities such as hunting and fishing, which he had previously enjoyed.  He spent all of his time at work or at home.  He was employed as a crane operator, but reported that he had difficulty concentrating because of the frequency and severity of his intrusive thoughts about Vietnam.  In addition, an increased startle response had caused trouble at work, as loud noises caused him to freeze; at one time, he had dropped a heavy load when a car backfired.  As a result, he was supervised more closely, and in April 2011, was fired from a job for threatening physical harm to his supervisor.  He took another job with less pay, and continued to have performance problems.  The Veteran reported other symptoms of PTSD, such as flashbacks, chronic sleep impairment, avoidance, and hypervigilance, had not recently increased in severity.  The examiner assigned a GAF score of 50, and characterized the Veteran's symptoms as most closely approximating social impairment with deficiencies in most areas, such as family relations, judgment, thinking and mood.

The Veteran's wife reported in an October 2011 letter that the Veteran's irritability was negative impacting his relationships with family members, as they "never know what kind of mood he will be in."  

During a February 2013 VA examination, a VA psychologist characterized the Veteran's symptoms as productive of "total social and occupational impairment," despite the fact that the Veteran was still employed on a full-time basis as a crane operator.  The Veteran reported that he isolated himself more and more, and that his family members had told him that his irritability had increased.  He had been fired three times since his last VA examination because of a lack of concentration, which he attributed to intrusive thoughts.  However, he indicated that he could not stop working, because he needed the money.  

In April 2013, the examiner was asked to clarify his finding that the Veteran's symptoms are productive of total occupational and social impairment, in light of the fact that the Veteran was still employed on a full-time basis.  The examiner explained that his finding was based on the fact that the Veteran had been fired from three jobs in two years, and that he was on probation at his current job, because his increased startle response had caused him to "jerk the crane and drop a steel beam." 

The Veteran was hospitalized at the VA Medical Center in Jackson, Mississippi, on October 29, 2013, for partial small bowel obstruction and C.difficile enterocolitis, which resulted in abdominal pain and chronic diarrhea.  He was discharged from the hospital on November 20, 2013.  A follow-up appointment on November 29, 2013, with his treating VA physician, Dr. D.D., reflects that the Veteran was continuing to have chronic diarrhea and left lower quadrant pain, which was exacerbated with activity.  His stool was still positive for C.difficile infection.  Dr. D. noted that the Veteran was "no longer able to work as a crane operator and with current health problems he will not be able to work."  In December 2013, Dr. D. submitted a note stating that the Veteran "is totally disabled and unable to work."  

Payroll records submitted by the Veteran's last employer reflect that the Veteran was paid for full-time work through November 1, 2013, and that he stopped coming to work the following week.  A March 2014 statement from the Veteran's employer reflects that the Veteran was terminated for failure to report to work.  

The Veteran underwent further VA psychiatric examination in October 2014 (conducted October 27, 2014), which formed the basis for the RO increasing the rating to 100 percent.

The Board finds that a 70 percent rating for PTSD prior to October 27, 2014, is appropriate.  The record shows that the Veteran has deficiencies in most areas, including work, family relations, judgment, thinking and mood.  The Veteran has credibly testified as to his difficulty maintaining full-time employment and the impact of his PTSD symptomatology, particularly his increased startle response and irritability, on his ability to work as a crane operator.  However, he was able to work a full-time schedule until October 29, 2013, at which point he became unable to work as a result of his partial small bowel obstruction and subsequent infection with C.difficile.  

Although the VA psychologist that evaluated the Veteran in February 2013 and April 2013 found that the Veteran had total occupational impairment as a result of his PTSD, his conclusions are contradicted by the fact that the Veteran was still working on a full-time basis at that time, which is not indicative of approximating total occupational impairment.  The examiner's rationale that the Veteran's employability was severely hampered by his PTSD symptoms mischaracterizes the concept of "total occupational impairment," which necessarily requires that the Veteran be entirely unable to work.  Instead, the evidence demonstrates that the impact of the Veteran's PTSD symptoms on his ability to do his job is manifested by of severe deficiency at work, as a result of irritability and a lack of concentration, rather than a total inability to work.  Thus, the Board finds that the February and April 2014 examiner's characterization of the Veteran as having "total occupational impairment" lacks credibility, as it is facially inconsistent with the record and unsupported by adequate rationale.  

The evidence is also against a finding that the Veteran has total social impairment as a result of his PTSD during that time period.  Although the Veteran's irritability prevents most social interaction, he has been married for 41 years and has a good relationship with his spouse, as well as his children and grandchildren, who continue their relationship with the Veteran despite his increasingly severe symptoms.  Moreover, the Veteran does not have the gross distortion of reality, such as a lack of orientation to time, place and own name, that is the hallmark of the criteria for a total disability rating.   

Although the Veteran had a single GAF score of 24 in July 2011, which is indicative of a significant impairment of functioning, it is clear from a review of the evidence that this GAF score is an outlier, and does not illustrate the Veteran's entire clinical picture throughout the appeal.  The Veteran was hospitalized in July 2011 for homicidal ideation, but quickly returned to baseline after intensive coaching and adjustment of his medication.  He has not had an exacerbation of symptomatology since that time, and his GAF scores have been 50, which reflect the serious symptomatology contemplated by the criteria for a disability rating of 70 percent.  Additionally, a temporary 100 percent rating is assigned for hospitalization for service-connected disability, but only for those in excess of 21 days, which is more than the Veteran's hospitalization.  See 38 C.F.R. § 4.29 (2015).

For all the foregoing reasons, the Board finds that the claim for a rating in excess of 70 percent for PTSD prior to October 27, 2014 must be denied.  A factually ascertainable increase to total occupational and social impairment was not shown until that VA examination.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule.  This is particularly so given that the rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  Thus, the assigned schedular evaluation for the service-connected PTSD disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  Furthermore, consideration of the combined effects of the service-connected disabilities on an extraschedular basis has not been expressly raised or reasonably raised by the record.

III.  Entitlement to a TDIU Prior to January 1, 2014

VA regulations provide that total disability ratings for compensation may be assigned if the schedular rating is less than total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015). 

The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2015).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a); see Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

A review of the record reflects that the Veteran last worked on a full-time basis on October 29, 2013, and that the primary cause of his inability to work at that specific time was his small bowel obstruction and C.difficile infection.  Service connection is in effect for residuals of small intestine and sigmoid colon resection, and the disability rating for this disability was increased to 60 percent, effective January 31, 2014, as a result of the increased symptoms that began in November 2013.  Thus, the elements necessary for an award of a TDIU were met as of October 29, 2013 as the combined effects of the Veteran's service-connected disabilities precluded substantially gainful employment from that time period.

In addition, the schedular criteria for a TDIU were also met as of October 29, 2013.  At that time, his combined disability rating was 100 percent, with two separate service-connected disabilities (PTSD and residuals of small intestine and sigmoid colon resection) each warranting a rating of 60 percent or higher.  Then there is a period of a combined 90 percent rating from January 1, 2014 to January 30, 2014, for which a TDIU has already been granted.  The Board thus finds that a TDIU is warranted from October 29, 2013, the date the Veteran last worked on a full-time basis although this does not result in a higher compensation.  Moreover, the Veteran is in receipt of special monthly compensation at the housebound rate from October 29, 2013.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).

TDIU is not warranted prior to October 29, 2013, as the Veteran was working on a full-time basis until that date.  This was more than marginal employment.  Because the Veteran was clearly able to secure and follow a substantially gainful occupation prior to October 29, 2013, a TDIU is not warranted for that time period.


ORDER

A disability rating in excess of 70 percent for PTSD prior to October 27, 2014, is denied.  

A TDIU from October 29, 2013, to December 31, 2013 is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU prior to October 29, 2013, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


